DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  9 September 2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Amendment and Arguments
Applicant’s amendment overcomes the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph of claim 12.  The rejection has been withdrawn. 
Applicant’s amendment distinguishes from US Patent 4435217 (House) and US2017/0313930A1 (Patel). The rejection  of claims 1, 3-6, 12, 13  and 22 over House and the rejection of claims 1, 3-6, 13-15, 19 and 21-22 over Patel  have been withdrawn.  However, new grounds of rejection have been made over House  and  Patel in  view of US Patent 6060434 (Sweatman).
Applicant’s arguments in light of the amendment and the declaration under 37 C.F.R. 1.132  of Yifan Li have been fully considered. 
Applicant argues that Patel teaches an inferior product, citing test data from the declaration.  however, it is not clear in the declaration what the 60% slurry or 55% slurry is referred to,  and what oil, suspension package, dispersing agent,  surfactant   and polymer the tested slurries consist of.  The claims are directed to a broad range of oil, suspension package, dispersing agent, surfactant  and polymer.  MPEP 716.02(d) states: Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See also In re Peterson, 315 F.3d 1325, 1329-31,65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003); In re Grasselli, 713 F.2d 731,741,218 USPQ 769, 777 (Fed. Cir. 1983).  Thus Applicant fails to provide evidence of unobvious advantages commensurate with the scope of the claims.  

Claim Rejections - 35 USC § 103
Claims 1, 3-6, 10,  12, 13  and 22  are rejected under 35 U.S.C. 103 as being unpatentable over House in view of Sweatman.
Regarding claims 1, 4, 10 and 12,  House teaches a liquid suspension for drilling industry comprises an oleaginous liquid,  an organophilic clay (col.1, line 68, Table A  and col. 5, line 63-65), which meets the claimed suspension package, a dispersant, a surfactant and a dry powdered  water soluble polymer (Table A and col. 1, line 10-15), which meets the claimed oil-based slurry.
House exemplifies 1% of surfactant (Table 1A, Sample  1-17), which meets the claimed amount, and the surfactant includes C6- C18 aliphatic alcohols reacted with ethylene oxide (col.8, line 48-52),  exemplifies as ethoxylated C12-C16 alcohols (Table 5),  which meets the claimed surfactant.
House teaches  the oleaginous liquid is present in an amount of 40 to 55 wt.% (Table A), which abuts the claimed amount of between 20 and 35%. 
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 Titanium Metals Corp of Am v Banner, 778 F2d 775, 783, 227 USPQ 773, 779 (Fed Cir 1985).
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
House does not expressly disclose the instantly claimed dispersant.
Sweatman teaches that  lecithin  is effective to facilitate the dispersal of solid materials including hydratable polymer  and organophilic clay   in an oil carrier fluid (col.3, line 38-40 and col.4, line 16-23).
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to utilize the lecithin dispersant of Sweatman in the suspension of House since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a dispersant to facilitate the dispersal of hydratable polymer and organophilic clay  in an oil carrier fluid (  Sweatman, col.4, line 16-23).  See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
 Regarding claim 3,  House teaches the oil is hydrocarbon  such as a distilled petroleum fraction (col.3, line 10-15), which meets the claimed oil.
Regarding  claim 5, House exemplifies   the organoclay  in  an amount of 1.5 wt.% (Table 1A), which abuts the claimed range.
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 Titanium Metals Corp of Am v Banner, 778 F2d 775, 783, 227 USPQ 773, 779 (Fed Cir 1985).
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claim 6,  House teaches the dispersant is present in an amount of 0.5 to 1.5 wt.%  (Table A), which meets the claimed amount. 
 Regarding  claim 13 , House teaches  the polymer is present in an amount of 35 to 55 wt.% (Table A), which overlaps with the claimed amount. 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the polymer  at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claim 22,  House teaches dispersing the suspension in water (col. 2, line  58-60 and col.10, line 65-68), which meets the claimed fluid.  It is noted that “slickwater” is interpreted as an intended use  since there is no apparent structural difference required by the composition other than that recited in the body of the claim (see MPEP2111.02, II).
Claims 1, 3-6, 10, 13-15, 19 and 21-22   are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Sweatman.
Regarding claims 1, 3 and 10,  Patel teaches a slurry comprises petroleum distillate, a suspension agent, a surfactant,  a  dispersant and dry polyacrylamide ([0010] and [0011]), which meets the claimed slurry.
Patel teaches that the petroleum distillate is present in an amount of up to 70% ([0011]), which encompasses  the claimed range of between 20 and 35%. 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the petroleum distillate  at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Patel further teaches that the surfactant is present in an amount of 1-5% ([0011]). which overlaps with the claimed amount  and a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Patel does not expressly disclose the instantly claimed dispersant.
Sweatman teaches that  lecithin  is effective to facilitate the dispersal of solid materials, i.e., hydratable polymer including polyacrylamide   in an oil carrier fluid (col.3, line 38-40 and col.4, line 16-23).
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to utilize the lecithin dispersant of Sweatman in the slurry of Patel since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a dispersant to facilitate the dispersal of solid materials in an oil carrier fluid (  Sweatman, col.4, line 16-23).  See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
Regarding claim 4, Patel teaches that suspension agent is a linear diblock copolymer based on styrene ([0011]). 
Regarding claim 5, Patel teaches that the suspension agent is present in an  amount of 1-5% ([0011]), which overlaps with the claimed amount  and a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Regarding claim 6, Patel teaches the dispersant is present in an amount of up to 5% ([0011]), which encompasses the claimed amount and a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
 Regarding claims 13-15, Patel teaches that the polyacrylamide is present in an amount 20-55% ([0011]), which overlaps with the claimed amount and a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claim 19, Patel  teaches that the polyacrylamide granules can have different particle sizes and preferably range between 75-200 mesh ([0010] and [0022]), and by choosing a particular ratio of different particle sizes, a user can customize the performance of the slurry  ([0022]). 
Patel does not expressly disclose the instantly claimed particle size distribution, however, a person of ordinary skill in the art would have been motivated to adjust the particle size distribution  in order to obtain a workable product. It is noted that no criticality has been demonstrated in the specification with regard to the particle size distribution recited in the claims.
Regarding claim 21, Patel teaches that the polyacrylamide has a molecular weight of 12 million ([0027]).
Regarding claim 22,  Patel teaches that the slurry is mixed with water to form a fracturing fluid ([0016]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/               Ph.D., Primary Examiner, Art Unit 1766